 



Exhibit 10.1
ANNEX A
CAPITOL BANCORP LIMITED 2007 EQUITY INCENTIVE PLAN
     1. PURPOSES OF THE PLAN. The purposes of this Plan are to:

  •   attract and retain the best available personnel for positions of
substantial responsibility,     •   provide incentives to individuals who
perform services to the Company, and     •   promote the success of the
Company’s business.

     The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.
     2. DEFINITIONS. As used herein, the following definitions will apply:
          (a) “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.
          (c) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
          (d) “Award” means, individually or collectively, a grant under the
Plan of Options, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Units, Performance Shares and other stock or cash awards as
the Administrator may determine.
          (e) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.
          (f) “Board” means the Board of Directors of the Company.
          (g) “Cause” means:
               (i) An act of embezzlement, fraud, dishonesty, or breach of
fiduciary duty to the Company; or
               (ii) A deliberate disregard of the rules of the Company which
results in loss, damage or injury to the Company, or
               (iii) Any unauthorized disclosure of any of the secrets or
confidential information of the Company, or
               (iv) Inducing any client or customer of the Company to break any
contract with the Company or inducing any principal for whom the Company acts as
agent to terminate such agency relations; or

A-1



--------------------------------------------------------------------------------



 



               (v) Engaging in any conduct which constitutes unfair competition
with the Company; or
               (vi) Any act which results in the Participant being removed from
any office of the Company by any bank regulatory agency.
          (h) “Change in Control” means the consummation of any of the following
transactions:
               (i) A merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in
beneficial owners of the total voting power in the election of directors
represented by the voting securities (“Voting Securities”) of the Company (as
the case may be) outstanding immediately prior thereto continuing to
beneficially own securities representing (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total Voting Securities of the Company, or of such
surviving entity, outstanding immediately after such merger or consolidation;
               (ii) The filing of a plan of liquidation or dissolution or the
closing of the sale, lease, exchange or other transfer or disposition by the
Company of all or substantially all of the Company’s assets;
               (iii) Any person (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (B) a corporation
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their beneficial ownership of stock in the Company, is
or becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of the securities of the Company
representing fifty percent (50%) or more of the Voting Securities; or
               (iv) Any person (as such term is used in Sections 13(d) or 14(d)
of the Exchange Act), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (B) a corporation
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of stock in the Company, is or becomes
the beneficial owner (within the meaning or Rule 13d-3 under the Exchange Act),
directly or indirectly, of the securities of the Company representing
twenty-five percent (25%) or more of the Voting Securities of such corporation,
and within twelve (12) months of the occurrence of such event, a change in the
composition of the Board occurs as a result of which sixty percent (60%) or
fewer of the Directors are Incumbent Directors. For purposes of this definition,
Incumbent Directors will mean Directors who either (A) are Directors as of the
date hereof, (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Directors who are Incumbent
Directors described in (A) above at the time of such election or nomination, or
(C) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Directors who are Incumbent Directors
described in (A) or (B) above at the time of such election or nomination.
Notwithstanding the foregoing, “Incumbent Directors” will not include an
individual whose election or nomination to the Board occurs in order to provide
representation for a person or group of related persons who have initiated or
encouraged an actual or threatened proxy contest relating to the election of
Directors.
          The Administrator may, in its sole discretion and without Participant
consent, amend the definition of “Change in Control” to conform to the
definition of “Change in Control” under Section 409A of the Code.
          (i) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
          (j) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
          (k) “Common Stock” means the common stock of the Company.

A-2



--------------------------------------------------------------------------------



 



          (l) “Company” means Capitol Bancorp Limited, a Michigan corporation,
or any successor thereto.
          (m) “Consultant” means any person, including an advisor, engaged by
the Company or its Affiliates to render services to such entity.
          (n) “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
          (o) “Director” means a member of the Board.
          (p) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time. The
Administrator may, in its sole discretion and without Participant consent, amend
the definition of “Disability” to conform to the definition of “Disability”
under Section 409A of the Code.
          (q) “Employee” means any person, including Officers and Directors,
employed by the Company or its Affiliates. Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
          (r) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (s) “Fair Market Value” means, as of any date, the value of Common
Stock as the Administrator may determine in good faith by reference to the price
of such stock on any established stock exchange or a national market system on
the day of determination if the Common Stock is so listed on any established
stock exchange or a national market system. If the Common Stock is not listed on
any established stock exchange or a national market system, the value of the
Common Stock will be determined by the Administrator in good faith.
          (t) “Fiscal Year” means the fiscal year of the Company.
          (u) “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.
          (v) “Inside Director” means a Director who is an Employee.
          (w) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
          (x) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (y) “Option” means a stock option granted pursuant to the Plan.
          (z) “Outside Director” means a Director who is not an Employee.
          (aa) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

A-3



--------------------------------------------------------------------------------



 



          (bb) “Participant” means the holder of an outstanding Award.
          (cc) “Performance Goals” will have the meaning set forth in Section 11
of the Plan.
          (dd) “Performance Period” means any Fiscal Year of the Company or such
other period as determined by the Administrator in its sole discretion.
          (ee) “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of Performance Goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.
          (ff) “Performance Unit” means an Award which may be earned in whole or
in part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
          (gg) “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.
          (hh) “Plan” means this Capitol Bancorp Limited 2007 Equity Incentive
Plan.
          (ii) “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.
          (jj) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
          (kk) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (ll) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (mm) “Section 409A” means Section 409A of the Code and the Department
of Treasury regulations and other interpretive guidance promulgated thereunder.
          (nn) “Service Provider” means an Employee, Director or Consultant.
          (oo) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
          (pp) “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
          (qq) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (rr) “Successor Corporation” has the meaning given to such term in
Section 14(c) of the Plan.

A-4



--------------------------------------------------------------------------------



 



     3. STOCK SUBJECT TO THE PLAN.
          (a) Stock Subject to the Plan. Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Shares that may be awarded and sold
under the Plan is three hundred fifty thousand (350,000).
          (b) Automatic Share Reserve Increase. The number of Shares available
for issuance under the Plan shall be increased on the first day of each Fiscal
Year beginning with the 2008 Fiscal Year, in an amount equal to two percent (2%)
of the outstanding Shares on the last day of the immediately preceding Fiscal
Year.
          (c) Full Value Awards. Any Shares subject to Awards granted with an
exercise price less than the Fair Market Value on the date of grant of such
Awards will be counted against the numerical limits of this Section 3 as two
(2) Shares for every one (1) Share subject thereto. Further, if Shares acquired
pursuant to any such Award are forfeited or repurchased by the Company and would
otherwise return to the Plan pursuant to Section 3(c), two (2) times the number
of Shares so forfeited or repurchased will return to the Plan and will again
become available for issuance.
          (d) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, is forfeited to
or repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). With respect to Stock Appreciation
Rights, all of the Shares covered by the Award (that is, Shares actually issued
pursuant to a Stock Appreciation Right, as well as the Shares that represent
payment of the exercise price) will cease to be available under the Plan.
However, Shares that have actually been issued under the Plan under any Award
will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the tax and exercise price of an Award will not become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment provided in Section 14, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 3(a), plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 3(c).
     4. ADMINISTRATION OF THE PLAN.
          (a) Procedure.
               (i) Multiple Administrative Bodies. Different Committees with
respect to different groups of Service Providers may administer the Plan.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
will be administered by (A) the Board or (B) a Committee, which committee will
be constituted to satisfy Applicable Laws.

A-5



--------------------------------------------------------------------------------



 



          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Service Providers to whom Awards may be
granted hereunder;
               (iii) to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder;
               (iv) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
               (v) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
               (vi) to modify or amend each Award (subject to Section 19(c) of
the Plan). Notwithstanding the previous sentence, the Administrator may not:
(A) modify or amend an Option or Stock Appreciation Right to reduce the exercise
price of such Option or Stock Appreciation Right after it has been granted
(except for adjustments made pursuant to Section 14), (B) cancel any outstanding
Option or Stock Appreciation Right and immediately replace it with a new Option
or Stock Appreciation Right with a lower exercise price, or (C) accelerate the
vesting provisions contained in Sections 8(e), 9(b), or 10(c) other than upon or
in connection with a Change in Control or upon or in connection with a
Participant’s termination of service due to death, Disability or retirement, as
permitted under Section 409A of the Code;
               (vii) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
               (viii) to allow a Participant to defer the receipt of the payment
of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award pursuant to such procedures as the Administrator may
determine and as permitted under Section 409A of the Code; and
               (ix) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
     5. ELIGIBILITY. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Units, Performance Shares
and such other cash or stock awards as the Administrator determines may be
granted to Service Providers. Incentive Stock Options may be granted only to
employees of the Company or any Parent or Subsidiary of the Company.
     6. STOCK OPTIONS.
          (a) Limitations.
               (i) Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first

A-6



--------------------------------------------------------------------------------



 



time by the Participant during any calendar year (under all plans of the Company
and any Parent or Subsidiary) exceeds one hundred thousand dollars ($100,000),
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.
               (ii) The following limitations will apply to grants of Options:
                    (1) No Service Provider will be granted, in any Fiscal Year,
Options to purchase more than two hundred fifty thousand (250,000) Shares.
                    (2) In connection with his or her initial service, a Service
Provider may be granted Options to purchase up to an additional two hundred
fifty thousand (250,000) Shares, which will not count against the limit set
forth in Section 6(a)(2)(ii)(1) above.
                    (3) The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 14.
                    (4) If an Option is cancelled in the same Fiscal Year in
which it was granted (other than in connection with a transaction described in
Section 14), the cancelled Option, as applicable, will be counted against the
limits set forth in subsections (1) and (2) above.
                    (5) The exercise price for an Option may not be reduced.
This will include, without limitation, a repricing of the Option as well as an
Option exchange program whereby the Participant agrees to cancel an existing
Option in exchange for an Option, Stock Appreciation Right or other Award.
          (b) Term of Option. The Administrator will determine the term of each
Option in its sole discretion. Any Option granted under the Plan will not be
exercisable after the expiration of seven (7) years from the date of grant or
such shorter term as may be provided in the Award Agreement. Moreover, in the
case of an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.
          (c) Option Exercise Price and Consideration.
               (i) Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option will be determined by the
Administrator, but will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant. In addition, in the case of an
Incentive Stock Option granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant.
Notwithstanding the foregoing provisions of this Section 6(c), Options may be
granted with a per Share exercise price of less than one hundred percent (100%)
of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code.
               (ii) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.
               (iii) Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock

A-7



--------------------------------------------------------------------------------



 



Option, the Administrator will determine the acceptable form of consideration at
the time of grant. Such consideration may consist entirely of: (1) cash;
(2) check; (3) promissory note, (4) other Shares, provided Shares acquired
directly or indirectly from the Company, (A) have been owned by the Participant
and not subject to substantial risk of forfeiture for more than six months on
the date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option will
be exercised; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program implemented by the Company in connection
with the Plan; (6) any combination of the foregoing methods of payment; or
(7) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.
          (d) Exercise of Option.
               (i) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share. An Option will be deemed exercised when the Company receives: (i) notice
of exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.
               (ii) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination for Cause or as the result of the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.
               (iii) Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
               (iv) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately

A-8



--------------------------------------------------------------------------------



 



revert to the Plan. If the Option is not so exercised within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
               (v) Termination for Cause. If a Participant’s status as a Service
Provider is terminated for Cause, then the Option will immediately terminate,
and the Shares covered by such Option will revert to and again become available
for issuance under the Plan.
               (vi) Other Termination. A Participant’s Award Agreement may also
provide that if the exercise of the Option following the termination of
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would result in liability under Section 16(b), then the
Option will terminate on the earlier of (A) the expiration of the term of the
Option set forth in the Award Agreement, or (B) the tenth (10th) day after the
last date on which such exercise would result in such liability under
Section 16(b). Finally, a Participant’s Award Agreement may also provide that if
the exercise of the Option following the termination of the Participant’s status
as a Service Provider (other than upon the Participant’s death or disability)
would be prohibited at any time solely because the issuance of Shares would
violate the registration requirements under the Securities Act, then the Option
will terminate on the earlier of (A) the expiration of the term of the Option,
or (B) the expiration of a period of three (3) months after the termination of
the Participant’s status as a Service Provider during which the exercise of the
Option would not be in violation of such registration requirements.
     7. STOCK APPRECIATION RIGHTS.
          (a) Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.
          (b) Number of Shares. The Administrator will have complete discretion
to determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Stock
Appreciation Rights covering more than two hundred fifty thousand (250,000)
Shares. Notwithstanding the foregoing limitation, in connection with a
Participant’s initial service as an Employee, an Employee may be granted Stock
Appreciation Rights covering up to an additional five hundred thousand (500,000)
Shares.
          (c) Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant.
          (d) Stock Appreciation Right Agreement. Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.
          (e) Expiration of Stock Appreciation Rights. A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(d) also will apply to
Stock Appreciation Rights.
          (f) Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:
               (i) The difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times

A-9



--------------------------------------------------------------------------------



 



               (ii) The number of Shares with respect to which the Stock
Appreciation Right is exercised.
          At the discretion of the Administrator, the payment upon Stock
Appreciation Right exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
     8. RESTRICTED STOCK.
          (a) Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.
          (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Notwithstanding the
foregoing sentence, during any Fiscal Year no Participant will receive more than
an aggregate of one hundred twenty-five thousand (125,000) Shares of Restricted
Stock; provided, however, that in connection with a Participant’s initial
service as an Employee, an Employee may be granted an aggregate of up to an
additional two hundred fifty thousand (250,000) Shares of Restricted Stock.
Unless the Administrator determines otherwise, Shares of Restricted Stock will
be held by the Company as escrow agent until the restrictions on such Shares
have lapsed.
          (c) Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
          (d) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
          (e) Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction. The restrictions will lapse at a rate
determined by the Administrator; provided, however, that, except as otherwise
provided in Section 14(c), Shares of Restricted Stock will not vest more rapidly
than one-third (1/3) of the total number of Shares of Restricted Stock subject
to an Award each year from the date of grant (or, if applicable, the date a
Participant begins providing services to the Company or any Parent or Subsidiary
of the Company), unless the Administrator determines that the Award is to vest
upon the achievement of performance criteria and the period for measuring such
performance will cover at least twelve (12) months. Notwithstanding the
foregoing sentence, the Administrator, in its sole discretion, may provide at
the time of or following the date of grant for accelerated vesting for an Award
of Restricted Stock upon or in connection with a Change in Control or upon or in
connection with a Participant’s termination of service due to death, Disability
or retirement.
          (f) Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
          (g) Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

A-10



--------------------------------------------------------------------------------



 



          (h) Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
     9. RESTRICTED STOCK UNITS.
          (a) Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. Each Restricted Stock Unit
grant will be evidenced by an Award Agreement that will specify such other terms
and conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 9(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
Fiscal Year of the Company, no Participant will receive more than an aggregate
of one hundred twenty-five thousand (125,000) Restricted Stock Units; provided,
however, that in connection with a Participant’s initial service as an Employee,
an Employee may be granted an aggregate of up to an additional two hundred fifty
thousand (250,000) Restricted Stock Units.
          (b) Vesting Criteria and Other Terms. The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine; provided, however, that, except as otherwise provided in
Section 14(c), an Award of Restricted Stock Units will not vest more rapidly
than one-third (1/3) of the total number of Restricted Stock Units subject to an
Award each year from the date of grant (or, if applicable, the date a
Participant begins providing services to the Company or any Parent or Subsidiary
of the Company), unless the Administrator determines that the Award is to vest
upon the achievement of performance criteria and the period for measuring such
performance will cover at least twelve (12) months. Notwithstanding the
foregoing sentence, the Administrator, in its sole discretion, may provide at
the time of or following the date of grant for accelerated vesting for an Award
of Restricted Stock Units upon or in connection with a Change in Control or upon
or in connection with a Participant’s termination of service due to death,
Disability or retirement.
          (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
specified in the Award Agreement.
          (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) set forth in the
Award Agreement. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again will be
available for grant under the Plan.
          (e) Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.
     10. PERFORMANCE UNITS AND PERFORMANCE SHARES.
          (a) Grant of Performance Units/Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units/Shares granted to each Participant provided that during any
Fiscal Year, (a) no Participant will receive Performance Units having an initial
value greater than one million dollars ($1,000,000), and (b) no Participant will
receive more than one hundred twenty-five thousand (125,000) Performance Shares.
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted up to an additional
two hundred fifty thousand (250,000) Performance Shares.

A-11



--------------------------------------------------------------------------------



 



          (b) Value of Performance Units/Shares. Each Performance Unit will have
an initial value that is established by the Administrator on or before the date
of grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
          (c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participant. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, or any other basis determined by
the Administrator in its discretion. Each Award of Performance Units/Shares will
be evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine; provided, however, that, except as otherwise provided in
Section 14(c), Performance Units/Shares will not vest more rapidly than
one-third (1/3) of the total number of Performance Units/Shares subject to an
Award each year from the date of grant (or, if applicable, the date a
Participant begins providing services to the Company or any Parent or Subsidiary
of the Company), unless the Administrator determines that the Award is to vest
upon the achievement of performance criteria and the period for measuring such
performance will cover at least twelve (12) months. Notwithstanding the
foregoing sentence, the Administrator, in its sole discretion, may provide at
the time of or following the date of grant for accelerated vesting for an Award
of Performance Units/Shares upon or in connection with a Change in Control or
upon or in connection with a Participant’s termination of service due to death,
Disability or retirement.
          (d) Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved.
          (e) Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
          (f) Cancellation of Performance Units/Shares. On the date set forth in
the Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
     11. PERFORMANCE GOALS. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other incentives under the Plan may
be made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code and may
provide for a targeted level or levels of achievement (“Performance Goals”)
including assets; bond rating; cash flow; cash position; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per Share; economic profit; economic value added; equity
or shareholder’s equity; growth in earnings; growth in revenue; market share;
net income; net profit; net sales; noninterest income as percent of total
income; operating earnings; operating income; profit before tax; ratio of debt
to debt plus equity; ratio of operating earnings to capital spending; results of
regulatory reviews and examinations; return on equity; return on net assets;
return on sales; revenue; sales growth; or total return to shareholders. Any
Performance Goals may be used to measure the performance of the Company as a
whole or a business unit of the Company and may be measured relative to a peer
group or index. The Performance Goals may differ from Participant to Participant
and from Award to Award. Prior to the Determination Date, the Administrator will
determine whether any significant element(s) will be included in or excluded
from the calculation of any Performance Goal with respect to any Participant. In
all other respects, Performance Goals will be calculated in accordance with the
Company’s financial statements, generally accepted accounting principles, or
under a methodology established by the Administrator prior to the issuance of an
Award, which is consistently applied and identified in the financial statements,
including footnotes, or the management discussion and analysis section of the
Company’s annual report.

A-12



--------------------------------------------------------------------------------



 



     12. LEAVES OF ABSENCE. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company and its Affiliates. For purposes
of Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the ninety-first (91st) day
of such leave any Incentive Stock Option held by the Participant will cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option.
     13. TRANSFERABILITY OF AWARDS. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
     14. ADJUSTMENTS; DISSOLUTION OR LIQUIDATION; MERGER OR CHANGE IN CONTROL.
          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Sections 3, 6, 7, 8, 9 and 10.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
          (c) Change in Control. In the event of a Change in Control, each
outstanding Award will be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation (the “Successor Corporation”). In the event that the Successor
Corporation refuses to assume or substitute for the Award, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock will lapse, and, with respect to Restricted Stock Units, Performance
Shares and Performance Units, all Performance Goals or other vesting criteria
will be deemed achieved at target levels and all other terms and conditions met.
In addition, if an Option or Stock Appreciation Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be fully vested
and exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.
          For the purposes of this subsection (c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Performance
Share or Performance Unit which the Administrator can determine to pay in cash,
the fair market value of the consideration received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon

A-13



--------------------------------------------------------------------------------



 



the exercise of an Option or Stock Appreciation Right or upon the payout of a
Performance Share or Performance Unit, for each Share subject to such Award (or
in the case of Performance Units, the number of implied shares determined by
dividing the value of the Performance Units by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the Successor Corporation equal in fair market value to the per
share consideration received by holders of Common Stock in the Change in
Control.
          Notwithstanding anything in this Section 14(c) to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals will not be considered assumed if the Company or its successor
modifies any of such Performance Goals without the Participant’s consent;
provided, however, a modification to such Performance Goals only to reflect the
Successor Corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
     15. TAX WITHHOLDING.
          (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
          (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the amount
required to be withheld, (iii) delivering to the Company already owned Shares
having a Fair Market Value equal to the amount required to be withheld, or
(iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.
     16. NO EFFECT ON EMPLOYMENT OR SERVICE. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
     17. DATE OF GRANT. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
     18. TERM OF PLAN. Subject to Section 22 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 19 of the Plan.

A-14



--------------------------------------------------------------------------------



 



     19. AMENDMENT AND TERMINATION OF THE PLAN.
          (a) Amendment and Termination. The Administrator may at any time
amend, alter, suspend or terminate the Plan.
          (b) Shareholder Approval. The Company will obtain shareholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
     20. CONDITIONS UPON ISSUANCE OF SHARES.
          (a) Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     21. INABILITY TO OBTAIN AUTHORITY. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
     22. SHAREHOLDER APPROVAL. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval will be obtained in the manner and to the
degree required under Applicable Laws.
     23. SECTION 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences described in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance promulgated thereunder, including without
limitation any such regulations or other guidance that may hereafter be issued
or amended. Notwithstanding any provision of the Plan to the contrary, in the
event that the Administrator determines that any Award may be subject to
Section 409A of the Code, the Administrator may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (i) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) comply with the requirements of Section 409A of the Code.

A-15